DETAILED ACTION

Claim Objections
Claims 13 and 14 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims 13 and 14 cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 13 and 14 have not been further treated on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.
Claims 1-14 are directed to a method and an apparatus for image processing comprising steps and/or functions of inputting an image into a model to obtain a feature value of a rectangular box and a probability value of graphic code, determining a ratio of different areas defined by rectangular boxes, determining a target rectangular box, and performing image processing, which can be done as a mental exercise with only rudimentary tools.
The details of the claim – binary classification model, detailed steps of determining a target rectangular box, and etc. – do not, however, make the claim less-abstract.  In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves an abstract idea, even if the particular abstract idea at issue is narrow. Mayo, 132 S.Ct. at 1303.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because merely requiring that the abstract idea is implemented by functional units is not enough to supply an inventive concept both individually and as a combination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.
Re Claims 1 and 7: The following limitations lack support in the original disclosure:
rectangular box,
at least two rectangular boxes,
regions partially overlapped in the rectangular box,
the regions enclosed by the at least two rectangular boxes,
blurring processing, and 
occlusion processing.
The specification merely recites these limitations without describing and/or defining.
Claims 2-6 and 8-14 are non-compliant at least due to dependency on the non-compliant base claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 1 and 7: 
The limitation, “rectangular box,” is indefinite.  Is the rectangular box an area on a display screen or an area on an image?  How is the border of the rectangular box defined and/or indicated?  The disclosure fails to define/describe the “rectangular box.”
The limitation, “at least two rectangular boxes having regions partially overlapped in the rectangular box,” is indefinite.  Relationship between ‘at least two rectangular boxes’ and ‘the rectangular box’ is unclear.  It seems that there are at least three (3) separate rectangular boxes according to the limitation.  For clarity, multiple rectangular boxes should be clearly and distinctively indicated such as first rectangular box(es), second rectangular box(es), third rectangular box(es), and etc..  If the rectangular boxes are not distinct, then the antecedent basis should be consistently indicated such as ‘the rectangular boxes’ and/or ‘the rectangular box.’
The limitations, “blurring processing” and “occlusion processing,” are indefinite.  Is the blurring processing a process to fix a blurring of the image or to further blur the image?  Is the occlusion processing a process to fix a occlusion of the image or to creating further occlusion on the image?
There is insufficient antecedent basis for the limitation, “the regions enclosed by the at least two rectangular boxes.”
Re Claims 8-11:
There is insufficient antecedent basis for the limitation, “The apparatus for image processing according to claim 1.”
Claims 2-6 and 12-14 are indefinite at least due to dependency on the indefinite base claims.
Due to the significant non-compliance and indefiniteness, the metes and bounds of the claims cannot be determined with any reasonable degree of certainty, hindering prior-art based examination.  Once the non-compliance and the indefiniteness have been overcome, the prior-art based examination will commence.  The lack of prior-art based rejections should not in any way be construed to be indications of allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE W KIM/           Examiner, Art Unit 2887      

/THIEN M LE/           Primary Examiner, Art Unit 2887